1
2
3
4
5
6
7
8
9             IN THE UNITED STATES DISTRICT COURT
10          FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                        Case No. CV 18-2008 JVS (MRW)
13   SHAMUS G.,
14                   Plaintiff,
                                        JUDGMENT
15              v.
16   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security.
17
                     Defendant.
18
19
20
21
22
23
24
25
26
27
28
1          Pursuant to the Order Accepting Findings and Recommendations of the
2    United States Magistrate Judge,
3          It is the judgment of this Court that the decision of the Administrative Law
4    Judge is VACATED, and the matter is REMANDED to the Social Security
5    Administration on an open record for further proceedings consistent with the
6    Court’s order.
7
8    DATE: August 07, 2019                 ___________________________________
                                           HON. JAMES V. SELNA
9
                                           UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
